Citation Nr: 1118678	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  09-27 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to May 13, 2010.

2.  Entitlement to an initial rating in excess of 50 percent for PTSD from May 13, 2010.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1965 to September 1969.  The Veteran served in Vietnam from June 1966 to July 1967.

This appeal to the Board of Veterans' Appeals (Board) arises from July 2008 rating decision of the Department of the Veterans Affairs (VA), Regional Office (RO) in Huntington, West Virginia, which, in pertinent part, granted service connection for PTSD and assigned an initial 30 percent rating, effective May 21, 2008.  The Veteran perfected an appeal with regard to the initial disability rating assigned.

In a June 2010 rating decision, the RO assigned a 50 percent rating for PTSD, effective May 13, 2010.  Although the RO has assigned a higher, 50 percent, rating for PTSD as of May 13, 2010, and as higher ratings at each stage are available, the Veteran is presumed to seek the maximum available benefit for a disability, and thus the claim for a higher initial rating, including a TDIU, remains viable on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  Moreover, because the Veteran has disagreed with the initial rating assigned following the grant of service connection, the Board has characterized the issues in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).


FINDINGS OF FACT

1.  The evidence and information of record demonstrates that, for the period from May 21, 2008, through May 12, 2010, the Veteran's PTSD has manifested in such symptomatology as nightmares, chronic sleep problems, depression, anger, irritability, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships, was characterized by a Global Assessment of Functioning (GAF) score of 60; but has not been productive of such symptomatology as obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.

2.  The evidence of record demonstrates that as of May 13, 2010, the Veteran's PTSD has been manifested by intrusive thoughts, nightmares, insomnia, depression, anxiety, avoidant behavior, irritability, hypervigilance, trouble remembering names, places and events, exaggerated startle response, difficulty concentrating, agitation, depressed or somewhat constricted affect, panic attacks more than twice per week and mild short-term memory loss, was characterized by a GAF score of 57; but has not been productive of such symptomatology as total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.

3.  The evidence of record does not demonstrate that the Veteran's service-connected PTSD renders him unemployable.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent, but no more, for PTSD have been met, for the period from May 21, 2008, through May 12, 2010.  38 U.S.C.A.  §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for an initial rating of 70 percent, but no more, for PTSD have been met, for the period from May 13, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.16(a), 4.130, Diagnostic Code 9411 (2010).

3.  The criteria for a TDIU due the Veteran's service-connected PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.16 (2010); Rice v. Shinseki, 22 Vet. App. 447 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and implemented at 38 C.F.R. § 3.159 (2010), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Upon the receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2009).  This notice requirement applies to all five elements of a service connection claim, including how the disability ratings and effective dates are determined and must be provided prior to the initial decision on a claim for VA benefits.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO's June 2008 pre-rating decision notice letter informed the Veteran of the types of evidence not of record needed to substantiate a claim for service connection for a psychiatric disorder, including PTSD, and the division of responsibility between the Veteran and VA for obtaining the required evidence.  In addition, the June 2008 letter informed the Veteran how the disability ratings and effective dates are assigned, as required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  After the Veteran and his representative were afforded opportunity to respond to the notice identified above, the May 2009 statement of the case (SOC) and the June 2010 supplemental statement of the case (SSOC) reflect readjudication of the higher rating and earlier effective date claims.  Hence, while some of this notice was provided after the rating action on appeal, the Veteran is not shown to be prejudiced by the timing of compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claims, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters decided on appeal.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records and reports of VA examinations.

Background

The Veteran's service treatment records are devoid of any diagnosis of PTSD or any other psychiatric disorder.

The Veteran participated in a VA examination in June 2008.  The Veteran served in the United States Marines and served in the Republic of Vietnam from June 1966 to July 1967.  He reported his military occupational specialty (MOS) to be in aviation hydraulics and indicated his principal duties involved security work in the demilitarized zone and as a gunner on a helicopter.  The Veteran stated he was exposed to the following: (1) seeing injured and/or dead civilians, enemy combatants and American soldiers; (2) frequent mortar or rocket fire; (3) direct enemy fire; (4) returning fire to the enemy; (5) conflict and stress related to the rules of engagement; (6) physical results of enemy actions like destroyed military equipment; and (7) highly stressful environmental and/or living conditions.  The Veteran reported receiving no mental health treatment while in the military.

Following discharge from active duty service, the Veteran reported receiving an Associate's Degrees in Business and Accounting as well as obtaining a license to sell life and health insurance.  The Veteran worked for an alloys company for 30 months, but then quit after he hit a foreman in the head with a hammer.  The Veteran also worked in a deering wholesale sales position for three years and then quit.  The Veteran then worked in the dispatch department for a trucking company for one month and was fired for engaging in a verbal conflict with a co-worker.  The Veteran then worked in engineering for almost seven years and a transport company owned by the Veteran's brother for nine years.  The Veteran served as a driver for a trucking company for six months and quit as a result of verbal confrontations with supervisors.  The Veteran sold health insurance for approximately one year, worked for a temp service for approximately two years, and served as a project manager for a construction company for nine months.  The Veteran was employed as a driver for a toy store for almost three years and was fired from that position and then was employed as a seasonal worker for six months and then quit.  The Veteran was unemployed as of the date of the June 2008 VA examination.

According to the Veteran, his occupational problems stemmed from poor frustration tolerance resulting in verbal and physical aggression.  The Veteran also reported experiencing difficulty dealing effectively with authority figures.  The Veteran further reported engaging in a longstanding pattern of impulsively quitting jobs as well as being fired.

The Veteran reported being married for almost 20 years before the marriage ultimately ended in divorce.  The Veteran has been divorced for the last 17 years and was single at the time of the examination.  During this period of time, the Veteran reported being engaged to be married two or three times but did not move ahead with the commitments.  The Veteran reported it is difficult for him to form close emotional attachments and indicated the longest relationship he has had since his divorce had been one year.

The Veteran stated he has one adopted child, a son, with whom he has not recently been in contact.  The Veteran described himself as an active father during his son's childhood years and participated in child-rearing decisions until the divorce.  The Veteran reported that his ex-wife made it difficult for him to maintain a relationship with his son and as a result, he no longer feels close to his son, who, at the time of the examination, was age 24.

The Veteran currently resides with his mother for financial reasons.  The Veteran stated he and his mother work well as a team and they make family decisions together.  The Veteran indicated he is responsible for his own finances.  The Veteran stated he regularly helps his mother with household chores and helps her shop for household goods, accompanying her in and out of various stores.  The Veteran also reported that he has maintained a close relationship with his two brothers and is in regular contact with them.

The Veteran stated he generally trusts most people and perceives himself as a friendly person.  The Veteran reported having two close friends, one of whom he is in contact with daily.  Prior to moving in with his mother, the Veteran indicated he attended church services and bible studies and engaged in active socialization with others at church social functions.  The Veteran indicated he is looking to join a new church located near his mother's house.

The Veteran further indicated he typically spends his days engaged in solitary pursuits and rarely leaves his residence, but he admitted that this current behavior is not representative of his typical functioning and is more a result of his recently moving into his mother's house.

The Veteran reported that he had been arrested twice for disturbing the peace, and further stated on two separate occasions he almost assaulted a police officer.  The Veteran stated he paid a fine and was released for these crimes.  The Veteran also reported abusing drugs and alcohol for a period of 10 years following his discharge from active duty service.  The Veteran reported he used drugs to cope with sleep disturbances, which included nightmares.  The Veteran stated he no longer abuses drugs.

The Veteran reported frequent irritability, anger management problems and intolerance.  The Veteran also reported one prior suicide attempt in December 1977 and further reported having occasional "fleeting thoughts" of suicide, but indicated he never makes plans nor has the intent to go through with it.  The Veteran did not state exactly how often these "fleeting thoughts" were present.

The Veteran reported sleep disturbance by way of war-related nightmares once every other month and he gets approximately two to four hours of sleep per night.  The Veteran also indicated experiencing residual daytime anergia or diminished motivation.  The Veteran also reported symptoms of depression including mild feelings of sadness, despondency and emptiness on a daily basis as well as persistent fatigue and occasional feelings of worthlessness or guilt.

The Veteran reported suffering from intrusive trauma memories, thoughts and images 10 times per month; however, the Veteran reported experiencing no flashbacks.  The Veteran also reported psychological distress at exposure to internal and external cues that symbolize an aspect of a traumatic event at least once per week.  The Veteran was determined by the VA examiner to meet the criteria for re-experiencing trauma, which was assessed to be moderate in severity based on symptom frequency and intensity.

The Veteran persistently avoids thoughts, feelings and conversations related to his prior trauma by not watching the news or reading about Operation Iraqi Freedom and Operation Enduring Freedom.  The Veteran also reported persistently avoiding activities, places and people that arouse trauma memories as well as a markedly diminished interest or participation in significant activities.  The Veteran did not report an inability to recall important aspects of his trauma nor did he experience feelings of detachment or estrangement from others.  The Veteran also did not report a restricted range of affect (i.e., unable to have loving feelings) nor did he report a sense of a foreshortened future (i.e., does not expect to have a career, marriage, children or a normal life span).  Based on the foregoing, the VA examiner determined that the Veteran met the criteria for avoidance/numbing symptoms and was assessed to be mild in severity based on symptom frequency and intensity.

The Veteran reported experiencing difficulty falling or staying asleep on a daily basis and the intensity of his insomnia is severe.  The Veteran also reported being irritable and engaged in outbursts of anger once to twice per week and the severity of these episodes was mild.  The Veteran also stated he experiences persistent hypervigilance and the severity of these episodes was mild.  The Veteran also reported an exaggerated startle response once every couple of months and the severity of those episodes were moderate.  Based on the foregoing, the VA examiner determined the Veteran met the criteria for PTSD arousal symptoms, assessed to be mostly mild, except for sleep disturbance which was severe in intensity based on symptom frequency and intensity.

During the mental status examination, the VA examiner noted the Veteran was appropriately dressed with good grooming and hygiene and his manner was cooperative and open.  The Veteran's speech was also noted to be spontaneous with a normal rate, rhythm, clarity and volume.  The Veteran was also noted to be well-oriented to situation, time, place and person and his abstract reasoning was intact.  The VA examiner indicated the Veteran's intelligence was broadly average with cognitive functioning sufficient for the purposes of the visit.  The Veteran's attention and concentration were noted to be intact as was his overall memory.  The Veteran's judgment and insight were noted to be fair and his prevailing mood was good.  The Veteran's affect was noted to be full range with reactivity to trauma reminders.  The Veteran's thought process was observed to be goal-directed and organized.  The Veteran denied suicidal, homicidal or delusional ideation.

Based on the Veteran's history and examination, the VA examiner concluded that the Veteran's impairment in occupational functioning to be moderate as a result of impairment in occupational productivity, efficiency and reliability.  The VA examiner pointed to the fact that the Veteran has a history of impulsively quitting jobs as well as being fired and has difficulty effectively interacting with supervisors and co-workers.  The Veteran also demonstrated a long history of verbal and physical aggression at work.  The VA examiner further concluded that the Veteran's significant sleep disturbance had resulted in chronic sleep deprivation and associated physical/emotional exhaustion, diminished emotional resiliency/control, and poor impulse control.  In a work setting, the sleep disturbance undermines the Veteran's capacity for task efficiency, attentiveness to detail and frustration tolerance.

The VA examiner noted there did not appear to be any significant impairment in social functioning as a result of the Veteran's PTSD symptoms.  However, the VA examiner noted the Veteran actively avoids things that remind him of his military experiences and describes episodes of inappropriate behavior as exemplified by past displays of verbal and physical aggression.  The VA examiner also noted that the Veteran currently raises his voice when he is irritable but has not acted out aggressively in a physical manner.

The VA examiner also noted that the Veteran ruminates about war zone experiences and is frequently distracted by intrusive trauma thoughts and/or images.  The Veteran often responds to problems with emotion rather than logic and during periods of elevated stress, the Veteran's judgment becomes more compromised.  The Veteran was also observed to be persistently depressed and he experiences persistently elevated anxiety and arousal.  The Veteran was noted to have a heightened sense of awareness at all times.  The VA examiner also noted the Veteran's low frustration tolerance has resulted in irritability and angry outbursts.

Based on the Veteran's history and examination, the VA examiner diagnosed the Veteran with chronic PTSD along with a non-specified depressive disorder secondary to his PTSD.  The VA examiner assigned the Veteran a GAF score of 60, which indicates "moderate symptoms" or "moderate difficulty in social or occupational functioning."  The VA examiner concluded that the Veteran was exposed to traumatic stressors in Vietnam, with symptoms of PTSD developing after his return from war.  The Veteran now re-experiences trauma with associated avoidance/numbing and arousal symptoms that have caused moderate occupational impairment but no significant social impairment.

In his July 2009 VA Form 9, the Veteran asserted that his PTSD was worse than the initial 30 percent rating he received and that the June 2008 VA examiner failed to adequately evaluate the severity of his PTSD.  It was also reported by the Veteran's representative in April 2010 that the Veteran attempted to work at a retail store and was fired after approximately five weeks of employment.

As a result, the Veteran participated in another VA examination on May 13, 2010.  At the time of the examination, the Veteran reported not being in a romantic relationship and was still living with his mother.  The Veteran reported that his relationship with his mother was good most of the time; however, he reported speaking harshly and cursing at her at least once per week.  The Veteran indicated he takes his mother grocery shopping, but will wait in the car when taking her to the doctor as he reported not feeling comfortable being "closed in" with a group of people.  The Veteran continued to have an emotionally close relationship with his two brothers.  The Veteran reported being unable to go out to eat with his brother and mother because of irritability and agitation.  The Veteran also reported not having been in contact with his son for five years.  The Veteran reported having one friend, a former employer, who he receives nightly calls from.

The Veteran reported he enjoys reading mystery novels, military books and "cop" books.  He remarked that he often has to read a page 15 to 20 times in order to be able to remember the content.  The Veteran further stated that he watches television all day and all night and enjoys watching programs like CSI, Justified (an FBI show), David Letterman and the History Channel.  The Veteran admitted to watching shows about Vietnam on the History Channel and stated he cries when watching them.  The Veteran indicated he performs home maintenance and enjoys cooking meals.

During the examination, the VA examiner reported the Veteran's appearance to be clean and that he was casually dressed and neatly groomed.  The Veteran's speech was noted to be unremarkable and his attitude toward the VA examiner was cooperative but guarded.  The Veteran had a full affect and his attention and orientation were fully intact.  The Veteran's mood was depressed and the Veteran understood he has a problem.  The Veteran's thought process and thought content were unremarkable and he was not experiencing delusions or hallucinations.  The Veteran's intelligence was noted to be average and he understood the outcome of his behavior.

The Veteran reported no obsessive/ritualistic behavior, zero panic attacks as well as no homicidal or suicidal ideation; however, the Veteran reported thoughts of desiring to harm unidentified others when he becomes angry but denied ever having a plan or intent.  The Veteran's impulse control was noted by the VA examiner to be fair and the Veteran reported being verbally aggressive with a female stranger in the grocery store parking lot due to a dispute over a parking spot in the Fall of 2009.

The Veteran's remote and immediate memory were normal, however, his recent memory was mildly impaired.  The Veteran had difficulty recalling names.  The Veteran also reported an inability to recall important aspects of his trauma such as his commanding officer's name, names of units, sites of conflicts and events occurring in the sites.

The Veteran reported experiencing intrusive trauma memories, thoughts and images of traumatic military experiences two to four times per week.  The Veteran indicated that these episodes have increased in frequency since the June 2008 VA examination.  The VA examiner noted the Veteran to be clearly under distress, but the Veteran was able to manage this distress by changing his thoughts, changing the television channel or leaving the room.  The Veteran also reported recurrent distressing dreams of military trauma, which occur nightly and result in the Veteran awakening and then he is unable to return to sleep.  The Veteran stated these episodes have increased in frequency since the June 2008 VA examination.  The Veteran denied experiencing flashbacks.  The Veteran reported psychological distress at exposure to internal and external cues that symbolize or resemble an aspect of military trauma events such as body odor.  These episodes occur several times daily.  The distress is clearly evidenced but still manageable with some disruption of daily activities.  Physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of a trauma is experienced several times daily by the Veteran in the form of gastrointestinal discomfort and/or an increased heart rate.  Based on the foregoing, the VA examiner determined the Veteran's re-experiencing symptoms to be mild to moderate.

The Veteran also reported efforts to avoid thoughts, feelings and conversations related to trauma.  The Veteran stated he does this several times daily by watching television, reading books, engaging in conversations and activities with his mother and taking walks in his house or outside his home.  The Veteran avoids conversations related to military trauma to the point where he does not tell people he was in the service.  There has been no change in the Veteran's interest or participation in significant activities in the past two years.  

The Veteran reported persistent feelings of detachment and estrangement from others yet still maintains positive relationships with some family members and one friend.  The Veteran experiences a restricted range of affect and this was evidenced by a lack of grief when an extended family member recently died.  Based on the above, the VA examiner found the Veteran's avoidance/numbing symptoms to be mild to moderate.

The Veteran experiences chronic sleep impairment nightly and has difficulty initiating sleep, taking typically several hours to initiate sleep and then sleeping three to four hours nightly with frequent waking.  The Veteran reports military trauma dreams nightly, which leads to waking and an inability to return to sleep.  The Veteran will occasionally be sweaty when he awakens from a trauma dream.  The Veteran experiences irritability and outbursts of anger several times daily ranging from brief comments to full arguments with family members and strangers.  The Veteran demonstrates hypervigilance sitting with his back to the wall and feeling as if he is always on guard.  The Veteran also experiences an exaggerated startle response when exposed to unexpected noises and movements by other people.  This is experienced daily with varying frequency in response to triggers.  This was evidenced by self-protected movements in response to a quick movement by another individual in the clinic waiting room prior to the VA examination.  During the exam, the Veteran was observed to turn his head quickly in the direction of the door when there was an unexpected noise in the hallway.  Based on the foregoing, the VA examiner concluded the Veteran's arousal symptoms to be moderate.

The Veteran reported that he manages all of his finances, both income and bills, without difficulty.  The Veteran reported he was unemployed at the time of the examination and stated he was terminated from his last position because of his incompatibility with the customer service position.  The Veteran contends his unemployment is not due to the effects of his PTSD.

Based on the foregoing history and examination, the VA examiner diagnosed the Veteran with chronic PTSD and assigned him a GAF score of 57, which indicates "moderate symptoms" or "moderate difficulty in social/occupational functioning."  The VA examiner noted that the changes in the Veteran's functional status and quality of life since the June 2008 VA examination included an increase in trauma dreams and intrusive thoughts of traumatic experiences.  The increase in trauma dreams has negatively impacted his sleep quality and quantity.  The VA examiner also concluded there to be an occasional decrease in work efficiency and that there are intermittent periods of inability to perform occupational tasks due to the Veteran's PTSD symptoms, but with generally satisfactory functioning (i.e., routine behavior, self-care and normal conversation).

The VA examiner concluded the Veteran is not totally occupationally impaired and is not assessed to be unemployable based solely on service-connected mental health symptoms.  Having said that, the VA examiner noted the Veteran's present level of PTSD symptoms would likely lead to workplace difficulties.  The VA examiner also concluded that the Veteran is not totally socially impaired due to his PTSD signs and symptoms.  The VA examiner also concluded that the Veteran's PTSD symptoms do not result in deficiencies in judgment, thinking, family relations, work, mood or school.  The VA examiner also concluded that there is no reduced reliability and productivity due to the Veteran's PTSD symptoms.  

Analysis

The Veteran's PTSD is currently evaluated as 30 percent disabling prior to May 13, 2010, and as 50 percent disabling thereafter under Diagnostic Code 9411, in accordance with the General Rating Formula for Mental Disorder.  See 38 C.F.R. § 4.130.  The Veteran and his representative assert that the Veteran was entitled to an initial evaluation in excess of 30 percent prior to May 13, 2010 and a higher evaluation in excess of 50 percent from May 13, 2010.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Psychiatric examinations frequently include assignment of a GAF score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 (2008)), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  

The evidence as described above reveals GAF scores of 57 and 60.  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally the person functions well, and has some meaningful interpersonal relationships.  A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  The Board notes that a GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

When it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Where the question for consideration is the propriety of the assignment of the initial "staged" ratings, evaluation of the medical evidence since the effective date of the award of service connection to consider the appropriateness of "staged" rating (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.

A.  Period from May 21, 2008 to May 12, 2010

Since the award of service connection in July 2008 (effective May 21, 2008) to May 12, 2010, the Board finds that the overall medical evidence reflects a level of impairment most consistent with the criteria for an initial 50 percent rating under Diagnostic Code 9411.  In order to warrant an evaluation of 50 percent under Diagnostic Code 9411, the evidence must show that the Veteran's PTSD was characterized by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

The June 2008 VA examination report indicates the Veteran's PTSD symptoms caused severe occupational impairment as demonstrated by the Veteran's long history of verbal and physical aggression at work as well as his impulsively quitting jobs and being fired from jobs.  The June 2008 VA examiner concluded that the Veteran's significant sleep disturbance resulted in chronic sleep deprivation, which led to the Veteran's poor emotional resiliency and impulse control, and thus undermined the Veteran's capacity for task efficiency, attentiveness to detail and frustration tolerance.

Furthermore, despite having positive social relationships with family and friends, the Veteran actively avoided things that reminded him of his military experiences and described instances of inappropriate behavior as exemplified by past displays of verbal and physical aggression (i.e., arrests for disturbing the peace and almost assaulting a police officer).  The June 2008 VA examiner also noted that the Veteran responds to problems with emotion rather than logic and his judgment would become more compromised during periods of elevated stress.

In order to warrant an evaluation of 70 percent under Diagnostic Code 9411, the evidence must show that the Veteran's PTSD was characterized by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.  This type of symptomatology was not shown in the June 2008 VA examination.

Based upon these findings, and following a full review of the record, the Board determines that the preponderance of the evidence favors a finding that the Veteran's PTSD should be rated at 50 percent, but no more, between May 21, 2008 and May 12, 2010.

B.  From May 13, 2010

The Board has considered the evidence of record in light of the criteria noted above and finds that the overall evidence supports a schedular rating of 70 percent, but no more, for PTSD from May 13, 2010.

The Board finds that the overall medical evidence reflects a level of impairment most consistent with the criteria for a 70 percent rating under Diagnostic Code 9411.  As stated above, in order to warrant an evaluation of 70 percent under Diagnostic Code 9411, the evidence must show that the Veteran's PTSD was characterized by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.

The evidence of record, most notably, the May 2010 VA examination, suggests that the Veteran's occupational and social impairment has worsened since his June 2008 VA examination as a result of the increased severity of his PTSD symptoms.  The May 2010 VA examiner noted that the changes in the Veteran's functional status and quality of life since the June 2008 VA examination included an increase in trauma dreams and intrusive thoughts of traumatic experiences.  Furthermore, this increase in trauma dreams also worsened the Veteran's sleep quality and quantity.

During the May 2010 VA examination, the Veteran reported thoughts of desiring to harm unidentified others when he became angry and also reported being verbally aggressive with a female stranger in a grocery store parking lot due to a dispute over a parking spot in 2009.  The Veteran also reported that he experienced psychological and physiological distress at exposure to internal and external cues resembling aspects of his military trauma several times per day.  The Veteran also demonstrated an exaggerated startle response when exposed to unexpected noises and movements by other people and this was clearly demonstrated during the May 2010 VA examination.  The Veteran also had difficulty recalling names and was also unable to recall important aspects of his trauma such as his commanding officer's name, names of units, sites of conflicts and events occurring on the sites.  The Veteran also demonstrated a restricted range of affect and this was evidenced by exhibiting a lack of grief when an extended family member died.  The Veteran also reported persistent feelings of detachment and estrangement from others despite maintaining positive relationships with some family members and one friend.

In order to warrant an evaluation of 100 percent under Diagnostic Code 9411, the evidence must show that the Veteran's PTSD is characterized by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  The May 2010 VA examiner concluded, and the Board agrees, the Veteran is not totally socially and occupationally impaired based on his PTSD signs and symptoms.  Accordingly, the Board concludes that the requirements for a rating of 100 percent have not been met.

Based upon these findings, and following a full review of the record, the Board determines that the record evidence favors a finding that the Veteran's PTSD should be rated at 70 percent, but no more, from May 13, 2010.

C.  Extraschedular Considerations

Based upon the findings discussed in detail above, and following a full review of the record, the Board determines that the record evidence favors a finding that the Veteran's PTSD disability should be rated at 50 percent, but no more, from May 21, 2008 to May 12, 2010, and at 70 percent, but no more, from May 13, 2010.  See Fenderson, 12 Vet. App. at 126; Hart, 21 Vet. App. at 509-10.  Additionally, the Board finds that at no point since the effective date of the grant of service connection has the disability been shown to be so exceptional or unusual as to warrant the assignment of a rating, higher than 50 percent prior to May 13, 2010, or higher than 70 percent from May 13, 2010, on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedural Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than those assigned based on more significant functional impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




E.  TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

Total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).

However, a total rating, on an extra-scheular basis, may nonetheless be granted, in exceptional cases (and pursuant to specifically prescribed procedures), when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities (per 38 C.F.R. §§ 3.321(b)(1) and 4.16(b)).

As a 50 percent initial rating prior to May 13, 2010, and a 70 percent initial rating from May 13, 2010, for PTSD have been assigned, elsewhere in this decision, the schedular ratings for each of those periods are "less than total."  Consequently, the Veteran does not meet the minimum percentage requirement under 4.16(a), prior to May 13, 2010, but he does meet this same requirement for the period from May 13, 2010.  As such, section 4.16(b) may be considered for the period prior May 13, 2010.  Hence, consideration of whether the Veteran is, in fact, unemployable, is still necessary in this case.

The central inquiry is "whether a veteran's service-connected disability alone is of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's education, special training, and previous work experience, but not his age or the impairment caused by non-service connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Considering the pertinent evidence in light of the above, the Board finds that the criteria for a TDIU are not met.

The Board acknowledges that the Veteran has been unemployed during the time pertinent to this appeal.  However, as indicated above, unemployed does not mean unemployable.  Moreover, at the time of the VA examinations in 2008 and 2010, the Veteran related that he had earned an associates degree in business and accounting, and he reports having a license to sell health and life insurance.  With respect to his occupational history, he reported that he has held various jobs working: with an alloy company (over 2 years), in a deering wholesale sales position (3 years), in the dispatch department for a trucking company (2 months), in engineering (almost 7 years), with a transport company owned by his brother (9 years), as a truck driver (6 months), as a project manager for a construction company (9 months), as an health insurance salesman (1 year), and with a temporary service (2 years).  

According to the 2008 VA report, the Veteran related to the VA examiner that his occupational problems stemmed from poor frustration tolerance resulting in verbal abuse and physical aggression; that he has difficulty effectively dealing with authority figures; and that he has a history of impulsively quitting jobs as well as being fired, all of which were found on examination to result in moderate social and occupational functioning.  Such a finding clearly is inconsistent with a finding that his PTSD renders the Veteran unemployable.

Similarly, at the time of 2010 examination, the Veteran related that his current unemployment was not due the effects of his mental disorder, explaining that his job termination was due an incompatibility with the customer service position.  Hence, the Veteran's statement seems to indicate that he lost his most recent job in customer service-not because of his service-connected psychiatric condition-but because he was not suited for that type of work.  Indeed, the Board observes that while the VA examiner in 2010 commented that the Veteran's present level of PTSD symptoms would likely lead to workplace difficulties, the examiner also concluded that the Veteran is not assessed to be unemployable based solely on his service-connected mental health symptoms.  This conclusion is supported by the statements made by the Veteran during examinations, the examiner's review of the claims file, and by the discussion of the evaluation results from the Veteran's participation in that study.

As discussed above, while the evidence of record clearly demonstrates that the Veteran's service-connected PTSD is manifested by troubling symptomatology, he is not shown, based on his own statements and the evaluation results in 2008 and 2010, to be incapable of performing the mental and physical tasks that comport with his education and occupational experience.  Thus, a TDIU is not demonstrated by the record as the evidence of record fails to show that the Veteran is unemployable.

As the evidence fails to establish that the Veteran's service-connected PTSD precludes substantially gainful employment, the criteria for a TDIU are not met, and the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim for a TDIU, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.










ORDER

Entitlement to an initial rating of 50 percent, and not higher, for PTSD for the period May 21, 2008 through May 12, 2010, is granted, subject to the regulations controlling disbursement of VA monetary benefits.

Entitlement to an initial rating of 70 percent, and not higher, for PTSD from May 13, 2010, is granted, subject to the regulations controlling disbursement of VA monetary benefits.

Entitlement to a TDIU due to the service-connected PTSD is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


